EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Leah Raddatz on February 23, 2021.

The application has been amended as follows: 

1-10. (Canceled)

11. (Previously Presented) A method for serving interactive content to a user comprising: 
inserting a parent card, comprising advertising content and a set of selection areas, into a visual element, the parent card defining a first information density tier; 
linking each child card in a set of child cards to a selection area in the set of selection areas, each child card comprising a hero image and a link to a related external document, the set of child cards defining a second information density tier greater than the first information density tier; 
following insertion of the visual element into a document rendered on a display of a computing device, in response to detecting selection of a first selection area in the set of selection areas over the parent card, rendering a first child card corresponding to the first selection area over the parent card in the visual element; 
in response to selection of a child card, in the set of child cards, within the visual element, triggering the computing device to open an expanded window over the document, the expanded window comprising expanded variants of each child card in the set of child cards defining a third information density tier greater than the second information density tier; and
 in response to selection of an expanded variant of a particular child card, in the set of child cards, within the expanded window, triggering the computing device to navigate to a particular external 
classifying an engagement level in the visual element based on a greatest of the first information density tier, the second information density tier, the third information density tier, and the fourth information density tier viewed during an impression; and 
serving the engagement level to a remote interaction database.

12. (Original) The method of Claim 11: 
wherein inserting the parent card into the visual element comprises inserting the parent card comprising content of a first type into the visual element; 
wherein rendering the first child card comprises rendering the first child card in the visual element comprising content related to the first type and depicting a detailed view of an area of the hero image coincident the first selection area; and 
further comprising serving the visual element to the computing device for insertion into the document comprising a webpage containing native content of a second type distinct from the first type.

13. (Canceled)

14. (Previously Presented) The method of Claim 11: 
wherein inserting the parent card into the visual element comprises resizing the parent card to fill one of a height and a width of the visual element; 
wherein rendering the first child card corresponding to the first selection area over the parent card in the visual element comprises rendering the first child card corresponding to the first selection area over the parent card in the visual element, a height of the first child card less than the height of the visual element; 
wherein triggering the computing device to open the expanded window over the document comprises triggering the computing device to open the expanded window characterized by a height greater than the height of the visual element; and 


15. (Previously Presented) A method for serving interactive content to a user comprising: 
inserting a parent card into a visual element, the parent card comprising a set of selection areas and defining a first information density tier; 
linking each child card in the set of child cards to a selection area in the set of selection areas, each child card comprising a hero image and a link to a related external document, the set of child cards defining a second information density tier greater than the first information density tier; 
following insertion of the visual element into a document rendered on a display of a computing device, in response to detecting selection of a first selection area in the set of selection areas over the parent card, replacing the parent card with a first child card corresponding to the first selection area in the visual element; and 
in response to selection of a particular child card within the visual element, triggering the computing device to navigate to a particular external document associated with the particular child card, the particular external document defining a third information density tier greater than the second information density tier;
calculating an engagement level based on a duration each information density tier is viewed in the visual element weighted proportional to information density rendered in the visual element; and 
serving the engagement level to a remote interaction database.

16. (Original) The method of Claim 15, further comprising:
in response to selection of a child card, in the set of child cards, within the visual element, triggering the computing device to open an expanded window over the document, the expanded window comprising expanded variants of each child card in the set of child cards; and 


17. (Previously Presented) The method of Claim 16:
wherein inserting the parent card into the visual element comprises inserting, into the visual element, the parent card comprising a hero image embodying content of a microsite; 
wherein replacing the parent card with the first child card corresponding to the first selection area in the visual element comprises rendering the first child card in the visual element, the first child card representing an abridged version of a corresponding webpage within the microsite and comprising a body of text, less than a character length, from the corresponding webpage; and 
wherein triggering the computing device to open the expanded window over the document comprises rendering, in the within the expanded window, bodies of text, greater than the character length, from corresponding webpages.

18. (Original) The method of Claim 15:
wherein inserting the parent card into the visual element comprises inserting the parent card comprising the set of selection areas, each selection area in the set of selection areas arranged over a discrete region of the parent card; and
wherein linking each child card in the set of child cards to a selection area in the set of selection areas comprises linking each child card in the set of child cards to a particular selection area in the set of selection areas, each child card comprising content related to a particular discrete region of the parent card associated with the particular selection area.

19. (Original) The method of Claim 15, further comprising, in response to a swipe input over the visual element following rendering of the first child card in the set of child cards in the visual element, indexing through the set of child cards rendered within the visual element.



21. (Currently Amended) A method for serving interactive content to a user comprising: 
resizing a parent card, comprising advertising content and a set of selection areas, to fill one of a height and a width of a visual element, for insertion into the visual element;
linking each child card in a set of child cards to a selection area in the set of selection areas, each child card comprising a hero image and a link to an external document;
following insertion of the visual element into a document rendered on a display of a computing device, in response to detecting selection of a first selection area in the set of selection areas over the parent card, rendering a first child card corresponding to the first selection area over the parent card in the visual element, a height of the first child card less than the height of the visual element; 
in response to selection of a child card, in the set of child cards, within the visual element, triggering the computing device to open an expanded window over the document, the expanded window comprising expanded variants of each child card in the set of child cards and characterized by a height greater than the height of the visual element; and 
in response to selection of an expanded variant of a particular child card, in the set of child cards, within the expanded window, triggering the computing device to navigate to a particular external document associated with the particular child card, the particular external document rendered within the expanded window and sized to fill the height and a 

22. (Previously Presented) The method of Claim 21: 
wherein resizing the parent card for insertion into the visual element comprises resizing the parent card comprising content of a first type for insertion into the visual element; 
wherein rendering the first child card comprises rendering the first child card in the visual element comprising content related to the first type and depicting a detailed view of an area of the hero image coincident the first selection area; and
further comprising serving the visual element to the computing device for insertion into the document comprising a webpage containing native content of a second type distinct from the first type.

23. (Previously Presented) The method of Claim 21:
wherein resizing the parent card for insertion into the visual element comprises inserting, into the visual element, the parent card comprising a hero image embodying content of a microsite; 
wherein rendering the first child card corresponding to the first selection area in the visual element comprises rendering the first child card in the visual element, the first child card representing an abridged version of a corresponding webpage within the microsite and comprising a body of text, less than a character length, from the corresponding webpage; and 
wherein triggering the computing device to open the expanded window over the document comprises rendering, within the expanded window, bodies of text, greater than the character length, from corresponding webpages.

24. (Previously Presented) The method of Claim 21, further comprising, in response to a swipe input over the visual element following rendering of the first child card in the set of child cards in the visual element, indexing through the set of child cards rendered within the visual element.

25. (Previously Presented) The method of Claim 15: 
wherein inserting the parent card into the visual element comprises resizing the parent card to fill one of a height and a width of the visual element;
wherein replacing the parent card with the first child card corresponding to the first selection area in the visual element comprises rendering the first child card corresponding to the first selection area over the parent card in the visual element, a height of the first child card less than the height of the visual element; and
wherein triggering the computing device to navigate to the particular external document associated with the particular child card comprises triggering the computing device to navigate to the particular external document rendered within an expanded window and sized to fill a height and a width of the expanded window.


wherein inserting the parent card into the visual element comprises inserting the parent card defining a first information density tier into the visual element; 
wherein linking each child card in the set of child cards to a selection area in the set of selection areas comprises linking each child card in the set of child cards to a selection area in the set of selection areas, the set of child cards defining a second information density tier greater than the first information density tier; 
wherein triggering the computing device to open the expanded window over the document comprises triggering the computing device to open the expanded window over the document, the expanded window comprising expanded variants of each child card in the set of child cards defining a third information density tier greater than the second information density tier; 
wherein triggering the computing device to navigate to the external document comprises triggering the computing device to navigate to the external document defining a fourth information density tier; and 
further comprising: 
classifying an engagement level in the visual element based on a greatest of the first information density tier, the second information density tier, the third information density tier, and the fourth information density tier viewed during an impression; and 
serving the engagement level to a remote interaction database.

27. (New) The method of Claim 21:
wherein resizing the parent card for insertion into the visual element comprises resizing the parent card defining a first information density tier for insertion into the visual element; 
wherein linking each child card in the set of child cards to a selection area in the set of selection areas comprises linking each child card in the set of child cards to a selection area in the set of selection areas, the set of child cards defining a second information density tier greater than the first information density tier; 

further comprising:
calculating an engagement level based on a duration each information density tier is viewed in the visual element weighted proportional to information density rendered in the visual element; and
serving the engagement level to a remote interaction database.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art references of record are Son et al. (US 2015/0146925 A1) and Jing et al. (US 2017/0220602 A1).
The closest prior art references of record teach at least the following limitations of independent claims 1, 15, and 21: 1) inserting a parent card, comprising advertising content and a set of selection areas, into a visual element (Jing); 2) linking each child card in a set of child cards to a selection area in the set of selection areas, each child card comprising a hero image and a link to a related external document (Son).
The closest prior art references of record do not teach or suggest at least the following limitations of independent claims 1, 15, and 21: 1) inserting a parent card, comprising advertising content and a set of selection areas, into a visual element, the parent card defining a first information density tier; 2) linking each child card in a set of child cards to a selection area in the set of selection areas, each child card comprising a hero image and a link to a related external document, the set of child cards defining a second information density tier greater than the first information density tier; 3) in response to selection of a child card, in the set of child cards, within the visual element, triggering the computing device to open an expanded window over the document, the expanded window comprising expanded variants of each child card in the set of child cards defining a third information density tier greater than the second information density 
The closest prior art references of record do not teach or suggest at least the following limitations of dependent claim 26: 1) wherein inserting the parent card into the visual element comprises inserting the parent card defining a first information density tier into the visual element; 2) wherein linking each child card in the set of child cards to a selection area in the set of selection areas comprises linking each child card in the set of child cards to a selection area in the set of selection areas, the set of child cards defining a second information density tier greater than the first information density tier; 3) wherein triggering the computing device to open the expanded window over the document comprises triggering the computing device to open the expanded window over the document, the expanded window comprising expanded variants of each child card in the set of child cards defining a third information density tier greater than the second information density tier; 4) wherein triggering the computing device to navigate to the external document comprises triggering the computing device to navigate to the external document defining a fourth information density tier; and 5) classifying an engagement level in the visual element based on a greatest of the first information density tier, the second information density tier, the third information density tier, and the fourth information density tier viewed during an impression, and claim 27: 1) wherein resizing the parent card for insertion into the visual element comprises resizing the parent card defining a first information density tier for insertion into the visual element; 2) wherein linking each child card in the set of child cards to a selection area in the set of selection areas comprises linking each child card in the set of child cards to a selection area in the set of selection areas, the set of child cards defining a second information density tier greater than the first information density tier; 3) wherein triggering the computing 
Regarding 35 U.S.C. 101, the claimed invention does not fall into the three groupings of abstract ideas.  Under the broadest reasonable interpretation, the claimed invention does not recite mental processes because it does not cover activities merely performed in the mind.  For example, linking each child card in a set of child cards to a selection area in the set of selection areas, each child card comprising a hero image and a link to a related external document, the set of child cards defining a second information density tier greater than the first information density tier requires action by a processor that cannot be practically performed by the mind. Second, the claimed invention does not recite any method of organizing human activity such as fundamental economic concepts or managing interactions between people.  Finally, the claimed invention does not recite a mathematical concept, that is, a formula or calculation. The claimed invention is patent eligible.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853.  The examiner can normally be reached on Monday-Friday, 7am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621